DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Allowable Subject Matter
Claims 14-18 allowed. The closest prior art, Yamada, alone or in combination, does not teach or make obvious a battery module with the heat dissipation fluid composition as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6174841 (Yamada) in view of US 20140336432 (Bao) or US 20170312657 (Shimabayashi).
Yamada discloses a heat-reducing silicone grease (oil) composition comprising a mixture of (A) 50-95 weight % of aluminum nitride powder having an average particle size of 0.5-10 µm and containing no particles 100 µm or greater in size, (B) 5-50 weight In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. (See also In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)). Similarly, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility. Also see MPEP § 2131.03 and § 2123.
Yamada does not expressly disclose that the oil is mineral oil and vegetable oil. However, Bao teaches that oils such as silicone oil and mineral oil can be interchangeably used as cooling medium (paragraph [0040]) and Shimabayashi teaches that hydrocarbon oils such as mineral oils, animal and vegetable oils (such as soybean oil) and synthetic lubricating oils can interchangeably be used with silica (paragraphs [0040-42]). As stated in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), simple substitution of one known element for another to obtain predictable results and/or "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, establish a prima facie case of obviousness. Therefore, it would have been obvious for the person or ordinary .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6174841 (Yamada) in view of US 20140336432 (Bao) or US 20170312657 (Shimabayashi) and further in view of US 20190135978 (Yamaguchi).
Yamada discloses a method of making a heat-reducing silicone grease composition by mixing of (A) 50-95 weight % of aluminum nitride powder having an average particle size of 0.5-10 µm and containing no particles 100 µm or greater in size, (B) 5-50 weight % of liquid silicone having a viscosity of 50-500,000 cs at 25.degree. C. and (C) 0-30 weight % of at least one powder selected from the group consisting of zinc oxide, alumina, boron nitride and silicon carbide powders (col 2: ln 15-24 and Examples 1-5). 
Yamada does not expressly disclose that the oil is mineral oil and vegetable oil. However, Bao teaches that oils such as silicone oil and mineral oil can be interchangeably used as cooling medium (paragraph [0040]) and Shimabayashi teaches that hydrocarbon oils such as mineral oils, animal and vegetable oils (such as soybean oil) and synthetic lubricating oils can interchangeably be used with silica (paragraphs [0040-42]). As stated in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), simple substitution of one known element for another to obtain predictable results and/or "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, establish a prima facie case of obviousness. Therefore, it would have been obvious for the person or ordinary skills in the art, before the effective filing date of the claimed invention to use the mineral oil of Bao or soybean oil of Shmabayashi in lieu of silicone oil of Yamada as doing so is simple substitution of one known element for another to obtain predictable results and/ or obvious to try.
Furthermore, Yamada does not expressly disclose removing air bubble using a vacuum from the silicone grease. However, Yamaguchi teaches that removing air bubbles from mixture are common features of planetary mixers such as those of Yamada (paragraph [0114]). As stated in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), combining prior art elements according to known methods to yield predictable results and/ or use of a known technique to improve similar devices, methods, or products in the same way; and/or applying a known technique to a known device, method, or product ready for improvement to yield predictable results and/or "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; establish a prima facie case of obviousness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-13 have been considered but are moot because of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722